           Case 3:19-cv-00967-HNJ Document 1 Filed 06/24/19 Page 1 of 3                                 FILED
                                                                                               2019 Jun-24 PM 12:53
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                              NORTHWESTERN DIVISION

LEESA MOORE,                                   )
                                               )
        Plaintiff,                             )
                                               )
v.                                             )             CASE ACTION NO.:______
                                               )
LISTERHILL CREDIT UNION,                       )
                                               )
        Defendant                              )


                                           COMPLAINT

                                     Jurisdictional allegations

     1. Plaintiff, Leesa Moore is a resident of Lauderdale County, Alabama

     2. Defendant, Listerhill Credit Union is an “employer” within the meaning of the Older
        Workers Benefit Protection Act having more than 20 employees.

     3. Defendant is headquartered in Muscle Shoals, Alabama.

     4. The plaintiff’s complaint arises under the laws of the United States as the plaintiff’s
        complaint charges that the defendant unlawfully discriminated against her in the terms of
        her employment due to her age. This court has subject matter jurisdiction of this action
        pursuant to 29 U.S.C. 621, et. seq. Venue is proper in this district for the acts that give
        rise to the plaintiff’s complaint of age discrimination occurred within this district.


                               IV.     FACTUAL BACKGROUND

     5. Plaintiff’s date of birth is February 11, 1961.

     6. Plaintiff began employment with defendant in July 2010.

     7. Plaintiff was initially employed as a mortgage originator for the defendant. A mortgage
        originator solicits and sales the defendant mortgage services.

     8. In 2016, the plaintiff was promoted to a mortgage underwriter. A mortgage underwriter
        determines whether a potential borrower qualifies and meets the standards of obtaining a
        loan underwritten by the defendant.
       Case 3:19-cv-00967-HNJ Document 1 Filed 06/24/19 Page 2 of 3



9. Plaintiff had excellent job reviews and performed her position more than adequately.

10. Plaintiff was well compensated with salary and employee benefits.

11. Around the first part of April 2018, the representatives for the defendants informed the
    plaintiff that they were reorganizing her position and that mortgage underwriters would
    now require a college degree to continue employment. Plaintiff did not have a college
    degree.

12. On April 16, 2018, the Defendants terminated the plaintiff's employment.

13. On the same day as her termination, the plaintiff signed a waiver and separation
   agreement with the defendants. This agreement was not knowingly and voluntarily
   waiver of her rights under the Older Workers Benefit Protection Act, 29 U.S.C. 623 seq.
   et., because the defendant misrepresented to the plaintiff that she was being terminated
   because she did not have a college degree. This was a false reason but the Plaintiff was
   unaware at the time she executed the separation agreement that the Defendant had made a
   false representation to her in order to get her to execute this agreement.

14. Shortly after the Plaintiff's termination, the defendant prompted an employee less than 40
    years of age, identified as A.F. to the job of mortgage underwriter for the defendant with
    the position the plaintiff previously occupied.

15. A.F. had less experience in mortgage underwriting, was less than 40 years of age and had
    no college degree.

16. The plaintiff filed a complaint with the Equal Opportunity Employment Commission or
    EEOC on October 3, 2018, claiming age discrimination.

17. The plaintiff amended her charge on October 5, 2018 to conform to EEOC guidelines but
   still charging that the Defendant discriminated against her by terminating her
   employment due to her age. This amended charge was sent to EEOC by the Plaintiff by
   means of the United States mail prepaid, fax transmission and FedEx.

18. The EEOC office in Birmingham Alabama received the amended charge on October 9,
    2018 by FedEx.

19. The EEOC investigated pursuant to its statutory authority and issued the plaintiff a right
    to sue letter dated March 27, 2019. Exhibit A

                                         COUNT I

20. The plaintiff readopts and re-alleges the factual averments previously set forth as is fully
    set out herein.
      Case 3:19-cv-00967-HNJ Document 1 Filed 06/24/19 Page 3 of 3



21. The plaintiff was employed by the defendant as a mortgage underwriter when she was
   terminated because of her age in violation of 29 U.S.C. 623 (a)(1).

22. Plaintiff’s age was the determining factor in her termination by the Defendants.

23. Plaintiff is entitled to damages from the defendant from remedies including the loss of
   bonuses, back pay, promotions or fringe benefits; reinstatement to her position as a
   mortgage underwriter or front pay. Reasonable fees and costs and liquidated damages for
   the defendant's violation and any other legal and equitable damages permitted by 29 USC
   621 et. seq.



                               JURY TRIAL DEMAND



   Plaintiff demands trial struck by jury.



                                                 /s/ R. Willson Jenkins
                                                 Willson Jenkins,
                                                 Attorney for Plaintiff
                                                 JEN009, Bar I.D. # ASB-1097-161R
                                                 201 S. Court St. Ste. 450
                                                 Florence, Alabama 35630
                                                 256-766-4840-Phone
                                                 256-485-4733-Fax
